Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 02/29/2020. Claims 1-15 are pending on this application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida Pub. No. 2013/0341489.
	Yoshida discloses:
	Fig. 8 an apparatus of a solid image device 100
Fig. 6 a detailed circuit of analog-to-digital (AD) converter 805 in Fig. 8 comprising a comparator (CMP). 
	Fig. 9 a detailed circuit of ramp signal generator 808 and reference generator 807 in Fig. 8.
	Fig. 10 a detailed circuit of Transconductor amplifier 804 in Fig. 8
	 
Regarding claim 1. Fig. 8 of Yoshida discloses an apparatus (100) comprising: a transimpedance amplifier (Transimpedance 804; see Fig. 10) configured to convert an input signal (From Pixel in Fig. 8)  from current (input current from pixel to transimpedance amplifier 804)  to voltage (output Voltage of 804); a comparator (AD 805; see Fig. 6 for discloses a comparator CMP of AD converter Fig. 8) connected to the transimpedance amplifier (804); a switch bias set (Sw5, Sw6 in Fig. 6) connected to the comparator (CMP in Fig. 6); a switch side capacitor (capacitors cp4, cp3…cp0 in Fig. 6) in parallel with the switch bias set (Sw5, Sw6 in Fig. 6); a ramp side capacitor (capacitor cp5 with RAMP signal in Fig. 6) in parallel with the switch bias set (Sw5, Sw6 in Fig. 6); a ramp generator (808) connected to the comparator (CMP in Fig. 6) via the ramp side capacitor (capacitor cp5 in Fig. 6), wherein the ramp generator (808; see Fig. 9) is configured to generate a ramp signal (Ramp Signal in Fig. 6); a counter (counter 102 in Fig. 6); and a memory (806) connected to the comparator (AD 805; see Fig. 6 for discloses a comparison of AD 804), wherein the memory (806) is configured to store an output of the comparator (805).  
Regarding claim 2. The apparatus as claimed in claim 1, Fig. 6 further discloses wherein a capacitor (cp5) of the ramp side capacitor (cp5 with ramp signal) is higher (64C) than that of the switch side capacitor 16c….1C) for more than or equal to 3 orders of magnitude (magnitude in C)  
Regarding claim 4. The apparatus as claimed in claim 1, Fig. 8 further discloses wherein a precise voltage (precise voltage output of 804) of the input signal (input signal of 804) is determined (determination of AD converter 805) based on a fine conversion comparison (fine of capacitor 1C conversion comparison in in Fig. 6)  between the voltage of the input signal (Analog signal in Fig. 6) and a voltage of the ramp signal (RAMP Signal; see Fig. 7 for discloses comparison timing diagram of AD converter based on ramp signal) generated via the ramp generator (808).  
Regarding claim 5. The apparatus as claimed in claim 1, Fig. 6 wherein the counter (counter 103) is connected to the comparator (CMP).  
Regarding claim 7. The apparatus as claimed in claim 7, Fig. 8 further discloses wherein a resolution of apparatus (resolution AD converter 804; see Fig. 6) is higher or equal to 8 bits (paragraph 0055 discloses “9 bits resolution” of AD converter).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida applied to claim 1 above in view of Oka Pub. No. 2019/0116329.
	Fig. 6 Yoshida applied to claim 1 above, does not discloses wherein a count value (counted value of 103) of the counter (103) is stored in the memory.  
Fig. 1 of Oka discloses an apparatus of solid image devices comprising (counted value of Counter CNT 32) of the counter (CNT 32) is stored in a memory (34).   
Yoshida and Oka are common subject matter of counter of AD converter for crossbar array circuit; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Oka into Yoshida for the purpose of storing counted value in the memory (paragraph 0046 of Oka).


7.	Claims 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo Pub. No. 2021/0149984 in view of Yoshida Pub. No. 2013/0341489 as applied to claim 1 above.
Regarding claim 8. Fig. 6B of Luo discloses a crossbar array circuit (621) comprising: one or more bit lines (paragraph 0026); one or more word lines (paragraph 0026); one or more 1T1R cells (cells of 621; paragraph 0100) connected between the bit lines (bits lines of 621; paragraph 0026)  and the word lines (word lines of 621; paragraph 0026); one or more DACs ( 617) connected to the one or more word lines (paragraph 0026); one or more access controls (615) connected to the one or more 1T1R cells ( (cells of 621; paragraph 0100) and configured to select a 1T1R cell (cells of 621; paragraph 0100)  in the one or more 1T1R cells (cells of 621; paragraph 0100) and to program the selected 1T1R cell (cells of 621; paragraph 0100); and one or more two-stage ADCs  (619) connected to the one or more bit lines (bit lines output of 621). However, the one or more two-stage ADCs (619) of Luo does not disclose   the one of the ADCs ( 619) is a ramp ADC comprises: a transimpedance amplifier configured to convert an input signal from current to voltage; a comparator connected to the transimpedance amplifier; a switch bias set connected to the comparator; a switch side capacitor in parallel with the switch bias set; a ramp side capacitor in parallel with the switch bias set; a ramp generator connected to the comparator via the ramp side capacitor, wherein the ramp generator is configured to generate a ramp signal; a counter; and a memory connected to the comparator, wherein the memory is configured to store an output of the comparator. 
Yoshida discloses:
	Fig. 8 an apparatus of a solid image device 100
Fig. 6 a detailed circuit of analog-to-digital (AD) converter AD converter 805 in Fig. 8 comprising a comparator (CMP). 
	Fig. 9 a detailed circuit of ramp signal generator 808 and reference generator 807 in Fig. 8.
	Fig. 10 a detailed circuit of Transimpedance amplifier 804 in Fig. 8
Fig. 8 of Yoshida discloses an apparatus (100) comprising: one or more two-stage (804, 805) ramp ADCs (808, 805) connected to one or more-bit lines (bit lines output of array cell 802); wherein one (804) of the two-stage (804, 805) ramp ADC (805, 805) comprising: a transimpedance amplifier (Transimpedance 804; see Fig. 10) configured to convert an input signal (From Pixel in Fig. 8)  from current (input current from pixel to transimpedance amplifier 804)  to voltage (output Voltage of 804); a comparator (AD 805; see Fig. 6 for discloses a comparator CMP of AD converter Fig. 8) connected to the transimpedance amplifier (804); a switch bias set (Sw5, Sw6 in Fig. 6) connected to the comparator (CMP in Fig. 6); a switch side capacitor (capacitors cp4, cp3…cp0 in Fig. 6) in parallel with the switch bias set (Sw5, Sw6 in Fig. 6); a ramp side capacitor (capacitor cp5 with RAMP signal in Fig. 6) in parallel with the switch bias set (Sw5, Sw6 in Fig. 6); a ramp generator (808) connected to the comparator (CMP in Fig. 6) via the ramp side capacitor (capacitor cp5 in Fig. 6), wherein the ramp generator (808; see Fig. 9) is configured to generate a ramp signal (Ramp Signal in Fig. 6); a counter (counter 102 in Fig. 6); and a memory (806) connected to the comparator (AD 805; see Fig. 6 for discloses a comparison of AD 804), wherein the memory (806) is configured to store an output of the comparator (AD 805; see Fig. 6).  
Luo and Yoshida are common subject matter of AD converter for crossbar array circuit; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Yoshida into Luo for the purpose of providing a high-speed and highly accurate AD converter (paragraph 0006 of Yoshida).

 Regarding claim 9. Yoshida incorporate into Luo applied to claim 8 above, Fig. 6 of Yoshida further discloses wherein a capacitor (cp5) of the ramp side capacitor (cp5 with ramp signal) is higher (64C) than that of the switch side capacitor 16c….1C) for more than or equal to 3 orders (64 order of C) of magnitude (magnitude in C). 
Regarding claim 11. Yoshida incorporate into Luo applied to claim 8 above, Fig. 8 of Yoshida further discloses wherein a precise voltage (precise voltage output of 804) of the input signal (input signal of 804) is determined (determination of AD converter 805) based on a fine conversion comparison (fine of capacitor 1C conversion comparison in in Fig. 6)  between the voltage of the input signal (Analog signal in Fig. 6) and a voltage of the ramp signal (RAMP Signal; see Fig. 7 for discloses comparison timing diagram of AD converter based on ramp signal) generated via the ramp generator (808).  
Regarding claim 12. Yoshida incorporate into Luo applied to claim 8 above, Fig. 6 of Yoshida further discloses wherein the counter (103) is connected to the comparator (CMP).  
Regarding claim 14. Yoshida incorporate into Luo applied to claim 8 above, Fig. 6 of Yoshida further discloses wherein a resolution of the one or more two- stage ramp ADCs (804, 805) is higher or equal to 8 bits (paragraph 0055 discloses “9 bits resolution” of AD converter).  
Regarding claim 15. Luo combined with Yoshida applied to claim 8 above, Fig. 6B of Luo further discloses wherein the crossbar array circuit (621) is configured to be used in matrix multiplication computing (matrix multiplication of Fig. 6B; paragraph 0013).

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luo combined with Yoshida applied to claim 8 above, in further view of Oka Pub. No. 2019/0116329.
	Luo combined with Yoshida applied to claim 8 above, does not discloses wherein a count value of the counter (103 in Fig. 6 of Yoshida applied to claim 8 above) is stored in the memory.  
Fig. 1 of Oka discloses an apparatus of solid image devices comprising (counted value of Counter CNT 32) of the counter (CNT 32) is stored in a memory (34).   
Luo/Yoshida and Oka are common subject matter of counter of AD converter for crossbar array circuit; therefore, it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Oka into Yoshida for the purpose of storing counted value in the memory (paragraph 0046 of Oka). 

Allowable Subject Matter
9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the switch bias set comprises a first switch bias, a second switch bias, and a third switch bias, wherein a rough voltage of the input signal is determined based on a coarse conversion comparison between the voltage of the input signal and a voltage of reference voltages generated via the first switch, the second switch, and the third switch.  
10.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the switch bias set comprises a first switch bias, a second switch bias, and a third switch bias, wherein a rough voltage of the input signal is determined based on a coarse conversion comparison between the voltage of the input signal and a voltage of reference voltages generated via the first switch, the second switch, and the third switch.  

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/18/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845